     Case: 5:21-cv-00023-DCR Doc #: 1 Filed: 01/21/21 Page: 1 of 7 - Page ID#: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                         (LEXINGTON)

    JAMES CLAY WAGERS,                                       )
                                                             )
                            Plaintiff,                       ) Civil Action No.
                                                             )
          v.                                                 ) Judge
                                                             )
    MONDELEZ GLOBAL LLC, D/B/A                               )
    MONDELEZ INTERNATIONAL, INC.,                            )
                                                             )
                            Defendant.                       )
                                                             )

                                          NOTICE OF REMOVAL

         Defendant Mondelez Global LLC (“Defendant”),1 pursuant to 28 U.S.C. §§1332, 1441,

and 1446, respectfully submits this Notice of Removal of this action from the Fayette Circuit

Court, Kentucky, the court in which this case is presently pending, to the United States District

Court for the Eastern District of Kentucky (Lexington). As grounds for this removal, Defendant

states as follows:

                                            LITIGATION FACTS

         1.       On or about December 16, 2020, Plaintiff James Clay Wagers filed a Complaint

against Defendant in the Fayette Circuit Court, Kentucky, captioned James Clay Wagers v.

Mondelez Global LLC, d/b/a Mondelez International, Inc. bearing case number 20-CI-3753.

Defendant was served with the Summons and Complaint on December 22, 2020.

         2.       In his Complaint, Plaintiff alleges claims for age discrimination and retaliation

under the Kentucky Civil Rights Act, discrimination in violation of Kentucky’s Workers’



1
 Incorrectly identified as “Mondelez Global, LLC d/b/a Mondelez International, Inc.,” the correct entity is
“Mondelez Global LLC.”

                                                         1
   Case: 5:21-cv-00023-DCR Doc #: 1 Filed: 01/21/21 Page: 2 of 7 - Page ID#: 2




Compensation Laws, and intentional infliction of emotional distress. (See Compl.) In accordance

with the Kentucky Civil Rules, Plaintiff’s Complaint does not specifically identify the amount of

damages that he seeks. Plaintiff’s Complaint does, however, state that Plaintiff seeks to recover

“back pay, front pay, damages for lost compensation and job benefits,” as well as “compensatory

damages for emotional distress, humiliation, embarrassment, and aguish,” “[r]easonable attorney

fees, costs and expenses,” and “pre- and post-judgment interest on any judgment amounts.” (See

Compl., “Wherefore” Section.)

       3.      The Answer to Plaintiff’s Complaint was due on January 11, 2021, prior to the

thirty-day removal deadline of January 21, 2021. On January 8, 2021, the parties stipulated that

Defendant could have up to 20 additional days to move, plead, or otherwise respond to Plaintiff’s

Complaint. A copy of the complete Fayette Circuit Court case docket file is attached hereto as

Exhibit A. No other filings have been made in Fayette Circuit Court.

                    PLAINTIFF’S EMPLOYMENT WITH DEFENDANT

       4.      Plaintiff previously was employed by Defendant for approximately thirty years.

(See Compl., ¶7.)

       5.      As of his last date of employment with Defendant, Plaintiff had an annual salary of

$97,580.00. (Declaration of Lisa Schroeder, at ¶ 6, attached as Exhibit B, hereinafter “Schroeder

Dec. ¶ 6.”)

       6.      Plaintiff alleges that he “was terminated from his employment with Mondelez on

April 10, 2020 based on his age.” (Compl. ¶ 6 and 10.) Plaintiff further alleges that he “engaged”

in “protected activity” and was thereafter terminated from employment in retaliation, in violation

of the Kentucky Civil Rights Act. (Id. at ¶¶34-35, 38.) He alleges he was “discriminated against




                                                2
   Case: 5:21-cv-00023-DCR Doc #: 1 Filed: 01/21/21 Page: 3 of 7 - Page ID#: 3




[…] in violation of Kentucky’s Workers’ Compensation laws.” (Id. at ¶ 41.) Finally, he alleges

that Defendant’s conduct inflicted “severe emotional distress” upon him. (Id. at 47.)

                               CITIZENSHIP OF THE PARTIES

       7.      At the time of his Complaint, Plaintiff was a resident of Kentucky. (Compl. ¶1.)

Plaintiff also provided a Kentucky address on his application for employment and maintained a

Kentucky address at all times during his employment with Defendant. (Schroeder Dec. ¶ 7).

Accordingly, Plaintiff is a resident of and is domiciled in Kentucky. See Von Dunser v. Aronoff,

915 F.2d 1071, 1072 (6th Cir. 1990) ("State citizenship for the purpose of the diversity requirement

is equated with domicile . . . . For adults, domicile is established by (1) physical presence in a place

and (2)intent to remain there."); Stifel v. Hopkins, 477 F.2d 1116, 1120 (6th Cir. 1973) ("To

acquire a domicile within a particular state, a person must be physically present in the state and

must have either the intention to make his home there indefinitely or the absence of an intention

to make his home elsewhere."); see also 15-102 Moore's Fed. Prac. Civil § 102.34[7] ("There is a

presumption of continuing domicile . . . that applies every time a person relocates. Once a domicile

is established in one state, it is presumed to continue in existence, even if the party leaves that

state, until the adoption of a new domicile is established.").

       8.      Defendant is a Delaware limited liability company.             (Schroeder Dec. ¶ 3).

Accordingly, it is a citizen of each state of which its members are citizens. See Delay v. Rosenthal

Collins Group, LLC, 585 F.3d 1003, 1005 (6th Cir. 2009). Mondelēz International, Inc. is the sole

member of Defendant. (Id. at ¶ 4.) Mondelēz International, Inc. is a Virginia corporation with its

principal place of business at 905 West Fulton Market, Suite 200, Chicago, IL 60607. (Id.) This

location serves as its nerve center from which the corporation directs, controls, and coordinates

the corporation’s activities. (Id.) See also 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be



                                                   3
   Case: 5:21-cv-00023-DCR Doc #: 1 Filed: 01/21/21 Page: 4 of 7 - Page ID#: 4




deemed to be a citizen of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business . . . .”); see also The Hertz

Corp. v. Friend, 130 S.Ct. 1181, 1192 (2010) (“We conclude that ‘principal place of business’ is

best read as referring to the place where a corporation’s officers direct, control, and coordinate the

corporation’s activities. It is the place that Courts of Appeals have called the corporation’s ‘nerve

center.’”). Therefore, Defendant is a citizen of Virginia and Illinois. See 28 U.S.C. §1332; Delay,

585 F.3d at 1005.

       9.      This action is between citizens of different states over which this Court has original

subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a), and it is removable to this Court

pursuant to the provisions of 28 U.S.C. § 1441(a)-(b).

                                AMOUNT IN CONTROVERSY

       10.     The amount in controversy is to be determined based on the Plaintiff’s complaint

at the time the notice of removal is filed. Klepper v. First Am. Bank, 916 F.2d 337, 340 (6th Cir.

1990). When a plaintiff fails to specifically plead an amount in controversy, a defendant seeking

removal must meet a preponderance of the evidence standard and show that it is more likely than

not that the amount in controversy exceeds $75,000.00. Everett v. Verizon Wireless, Inc., 460 F.3d

818, 830 (6th Cir. 2006). Although Plaintiff has not specifically alleged damages in excess of

$75,000 and Defendant denies Plaintiff is entitled to any such damages, it is reasonable to conclude

based on the remedies sought in the Complaint that Plaintiff’s requested monetary damages exceed

the jurisdictional amount.

       11.     Plaintiff’s Complaint purports to allege claims for unlawful discrimination and

retaliation pursuant to the Kentucky Civil Rights Act, Chapter 344 et seq. unlawful discrimination

under the Kentucky’s Workers’ Compensation Laws, and intentional infliction of emotional



                                                  4
   Case: 5:21-cv-00023-DCR Doc #: 1 Filed: 01/21/21 Page: 5 of 7 - Page ID#: 5




distress. (See Compl.) Plaintiff’s Complaint seeks substantial damages from Defendant, including

past and future lost wages, past and future lost benefits, and compensatory damages for “emotional

distress, mental anguish, humiliation and embarrassment.” Plaintiff also seeks to recover his

attorneys’ fees and costs. (See Compl., “Wherefore” section.)

       12.     The Kentucky statute prohibiting discrimination and retaliation provides recovery

of actual damages, costs, and reasonable attorneys’ fees. KRS 344.450. “Actual damages”

includes lost wages, and also has been defined to include emotional distress, humiliation, and

embarrassment. See Childers Oil Co. v. Adkins, 256 S.W.3d 19, 28 (Ky. 2008). There is no limit

on emotional distress damages under the Kentucky Civil Rights Act. Shupe v. Asplundh Tree

Expert Company, 566 Fed Appx. 476 (6th Cir. 2014).

       13.     The Kentucky statute prohibiting discrimination for filing a workers’ compensation

claim provides recovery for actual damages, costs, and reasonable attorneys’ fees. KRS 342.197.

“Actual damages” for workers’ compensation discrimination claims is defined the same was it is

defined under KRS 344.450. See Griffin Indus. v. Mullen, 2006 Ky. App. LEXIS 96 (Ky. Ct. App.

March 31, 2006).

       14.     Assuming a trial date a year from now, Plaintiff is seeking at least one year in

backpay. This alone satisfies the amount in controversy requirement, as his salary at the time of

his separation from Defendant was $97,580 per year. When the other recoverable damages for

emotional distress, mental anguish, humiliation and embarrassment are considered, the amount in

controversy far exceeds $75,000.

       15.     Additionally, a plaintiff’s demand for attorneys’ fees may be considered in the

calculation of the estimated amount in controversy when the plaintiff fails to specifically plead

with regard to the amount in controversy when, as in this case, attorneys’ fees are mandated or



                                                5
   Case: 5:21-cv-00023-DCR Doc #: 1 Filed: 01/21/21 Page: 6 of 7 - Page ID#: 6




expressly allowed by statute. Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 377-78 (6th Cir.

2007). Attorney’s fees alone for one year of litigation, even assuming no appeal, easily could

exceed $75,000.

        16.     Thus, upon considering all of Plaintiff’s alleged damages and remedies available

under each statute, if he were to be successful at trial, Plaintiff would likely recover in excess of

$75,000. This meets the amount in controversy requirement for removal.

                                             REMOVAL

        17.     There is complete diversity of citizenship between the parties and, based on

Plaintiff’s Complaint in the state court action and extant law, it is appropriate to conclude that the

amount in controversy exceeds the jurisdictional minimum of $75,000, exclusive of interest and

costs. Accordingly, the United States District Court for the Eastern District of Kentucky

(Lexington) has original jurisdiction over this matter under 28 U.S.C. §1332(a).

        18.     Pursuant to 28 U.S.C. § 1441, the right exists to remove this case to the United

States District Court for the Eastern District of Kentucky (Lexington), which embraces the place

where the action is currently pending.

        19.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(1).

        20.     As required by 28 U.S.C. § 1446(d), Defendant shall promptly file a copy of this

Notice of Removal with the Fayette County, Kentucky Circuit Court and serve copies of this

Notice of Removal on Plaintiff’s counsel. A copy of the Notice of Filing Notice of Removal is

attached hereto as Exhibit C.

        WHEREFORE, Defendant respectfully requests that the above-entitled action now

pending in the Fayette Circuit Court, Kentucky, be removed pursuant to 28 U.S.C. §§1332 and

1441 to this Court, that this Court accept jurisdiction over this action, and that this action be placed



                                                   6
    Case: 5:21-cv-00023-DCR Doc #: 1 Filed: 01/21/21 Page: 7 of 7 - Page ID#: 7




upon the docket of this Court for further proceedings, as if this case had been originally instituted

in this Court.


                                                      Respectfully submitted,

                                                      /s/ Katharine C. Weber
                                                      Katharine C. Weber (0042126)
                                                      Morgan A. Davenport (97207)
                                                      JACKSON LEWIS P.C.
                                                      201 East Fifth Street, 26th Floor
                                                      Cincinnati, OH 45202
                                                      (513) 898-0050 (telephone)
                                                      (513) 898-0051 (fax)
                                                      katharine.weber@jacksonlewis.com
                                                      morgan.davenport@jacksonlewis.com

                                                      Attorney for Defendant Mondelez Global
                                                      LLC

                                   CERTIFICATE OF SERVICE


         I hereby certify that on this 21st day of January, 2021, the foregoing Notice of Removal

was electronically filed with the Court’s CM/ECF electronic filing system and that a copy of the

foregoing was served via e-mail upon:

         Leslie P. Vose
         Austin J. Flaugh
         Landrum & Shouse LLP
         P.O. Box 951
         Lexington, KY 40588-0951
         lvose@landrumshouse.com
         aflaugh@landrumshouse.com

         Attorneys for Plaintiff

                                                      JACKSON LEWIS, P.C.

                                                      BY:/s/ Katharine C. Weber
                                                         Katharine C. Weber


4825-8759-9062, v. 2


                                                 7
